                 Case 18-50486-MFW               Doc 28   Filed 10/05/18   Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE


In re:
                                                            Chapter 11
THE WEINSTEIN COMPANY HOLDINGS,
LLC, et al.,                                                Case No. 18-10601 (MFW)

Debtor.

-------------------------------------------------------
In re:                                                      Adv. Pro. No. 18-50486 (MFW)

AI INTERNATIONAL HOLDINGS (BVI)
LTD.,                                                       DECLARATION OF BENNETT
                                                            MURPHY IN SUPPORT OF AI
                           Plaintiff,                       INTERNATIONAL HOLDINGS (BVI)
                                                            LTD.’S OPPOSITION TO
         -against-                                          DEFENDANTS’ MOTION FOR
                                                            SUMMARY JUDGMENT
MUFG UNION BANK, N.A.; as
administrative and collateral agent and
UNION BANCAL EQUITIES, INC.

                           Defendants.



                  I, Bennett Murphy, hereby declare pursuant to 28 U.S.C. § 1746 as follows:

         1.       I submit this declaration in support of AI International Holdings (BVI) Ltd.’s

Opposition to Defendants’ Motion for Summary Judgment.

         2.       I am an attorney at the law firm Quinn Emanuel Urquhart & Sullivan, LLP,

counsel to AI International Holdings (BVI) Ltd., in the above-captioned adversary case.

         3.       Attached to this declaration as Exhibits 1-6 are true and correct copies of the

following documents:
                 Case 18-50486-MFW          Doc 28     Filed 10/05/18     Page 2 of 2




  Exhibit                                              Document

                 AI International’s Proof of Claim Against The Weinstein Company Holdings LLC
     A.
                 (Claim No. 20022)
                 AI International’s Proof of Claim Against The Weinstein Company LLC (Claim
     B.
                 No. 20023)
                 AI International’s Proof of Claim Against The Weinstein Global Film Corp.
     C.
                 (Claim No. 20024)
                 AI International’s Proof of Claim Against TWC Borrower 2016, LLC (Claim No.
     D.
                 20025)
                 Guarantee dated September 29, 2016 by Harvey Weinstein and Guarantee dated
     E.
                 September 29, 2016 by Weinstein Company Holdings LLC
                 Bench Ruling on the Committee’s Motions to Extend the Challenge Period for an
     F.          Investigation Pursuant to Bankruptcy Rule 2004, In re Outer Harbor Terminal,
                 LLC, Case. No. 16-10283 (LSS) [D.I. 690] (Bankr. D. Del. May 5, 2017)


          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.

Dated: October 5, 2018                                  By:            /s/ Bennett Murphy
                                                        Name:          Bennett Murphy




                                                   2
